Citation Nr: 1021889	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of coccidioidomycosis. 

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960 
and from October 1961 to July 1978.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the St. Paul 
RO in April 2010.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
coccidioidomycosis is presently inactive and asymptomatic.






CONCLUSION OF LAW

The criteria for a compensable evaluation for 
coccidioidomycosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97 (2009), Diagnostic Code 6835.


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in March 2007.  This letter informed the Veteran of 
what evidence was required to substantiate his increased 
rating claim and of his and VA's respective duties for 
obtaining evidence.  The March 2007 letter also informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision. Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, and provided him with 
multiple VA examinations.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's increased 
rating claim. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in March 2007, 
August 2008, and July 2009.  The reports of these 
examinations reflect that the examiners recorded the 
Veteran's current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record and 
pertinent to the rating criteria.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  While the record does not reflect that the 
examiners reviewed the Veteran's claims folder, the Veteran 
is not prejudiced thereby as the examiners considered medical 
history as reported by the Veteran which is consistent with 
that contained in the Veteran's claims folder.  The Board 
therefore concludes that the examinations are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
has not contended otherwise.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
exercised the option of a personal hearing and was afforded 
one in April 2010 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 6835.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 6835 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (coccidioidomycosis) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate.  In any event, all mycotic 
lung diseases, including coccidioidomycosis, are rated under 
the same criteria in the rating schedule.  Therefore, rating 
under another diagnostic code would not produce a different 
result.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6835.

Specific rating criteria

Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6835, a 
noncompensable rating is assigned for coccidioidomycosis with 
healed and inactive mycotic lesions which are asymptomatic.  
A 30 percent rating is warranted for chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough.  A 50 percent rating is 
warranted if the evidence shows chronic pulmonary mycosis 
requiring suppressive therapy with no more than minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  A 100 percent rating is warranted for chronic 
pulmonary mycosis with persistent fever, weight loss, night 
sweats, or massive hemoptysis. 

Analysis 

As noted above, in order to warrant a 10 percent disability 
rating under Diagnostic Code 6835, the evidence must show 
chronic pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough.  The Board 
notes that mycosis is defined as "any disease caused by 
fungus."  See Dorland's Illustrated Medical Dictionary, 30th 
Edition, (2003), at page 1208.

The evidence of record does not indicate that the Veteran has 
had chronic pulmonary mycosis at any point during the appeal 
period.  The March 2007 VA examiner found that there was "no 
evidence of a re-occurrence of coccidiomycosis" and a 
November 2000 treatment record from the Abbott Northwestern 
Hospital noted that the Veteran's coccidiomycosis was 
inactive.  

While the Board notes that the August 2008 VA examiner 
provided a diagnosis of "pulmonary coccidioidal mycosis with 
chronic obstructive pulmonary disease" (COPD), the 
examiner's comments clearly indicate that this was not 
intended to represent an active mycosis.  Specifically, the 
examiner stated that "the Veteran did have . . . a pulmonary 
coccidioidal mycotic infection of the lungs" which is 
evidenced by the granuloma near the right base of his lung. 
(emphasis added by the Board).  Additionally, in the history 
section of the examination report, the VA examiner noted that 
the last time the Veteran had a problem with his lungs was 5-
6 years ago (2002-2003), and was seen at the Minneapolis VAMC 
in February 2008 with an upper respiratory tract infection 
and not coccidioidal mycosis.  This is consistent with the 
remaining evidence of record.  To wit, the March 2007 VA 
examiner (who also found that coccidioidomycosis was not 
present) observed that the only evidence of the Veteran's 
coccidiomycosis is the granuloma found on his chest X-ray. 

The Veteran has indicated that he has night sweats and a 
productive cough.  See, e.g., the April 2010 hearing 
transcript, page 4.  In addition, he has submitted an undated 
statement from C.E.V., M.D., who indicated that it is not 
possible to separate the residual effects of the Veteran's 
coccidiomycosis from nonservice-connected COPD.  The Board 
does not necessarily dispute that the Veteran has a 
productive cough, night sweats, or COPD.  However, Diagnostic 
Code 6835 requires a chronic pulmonary mycosis disorder in 
addition to other symptoms such as a productive cough or 
night sweats in order to warrant an increased rating.  See 
Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 
C.F.R. § 4.7 is not applicable when the ratings criteria are 
successive and not variable).

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame. See 38 U.S.C.A. § 5110 (West 2002). Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating on September 20, 2006.  The question to be answered by 
the Board, then, is whether any different rating should be 
assigned for any period from September 20, 2005.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's 
coccidioidomycosis residuals were more or less severe during 
the appeal period. Accordingly, there is no basis for 
awarding the Veteran disability rating other than the 
currently assigned noncompensable rating at any time from 
September 20, 2005 to the present.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the September 
2009 supplemental statement of the case and appears to have 
considered the regulation in the Veteran's case. 
 Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected coccidioidomycosis residuals.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate Diagnostic Code rating 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his coccidioidomycosis residuals; in 
fact, it does not appear that the Veteran has been 
hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates 
that the Veteran is retired.  See the August 2008 VA 
examination report.  The Board notes that the fact that the 
Veteran is currently unemployed is not determinative. The 
ultimate question is whether the Veteran, because of his 
service-connected disability, is incapable of performing the 
physical and mental acts required by employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case 
there is no medical evidence that the Veteran's 
coccidioidomycosis would result in marked interference with 
employment.  See Van Hoose, supra [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable initial disability rating for 
residuals of coccidioidomycosis is denied. 


REMAND

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus. 

During the April 2010 hearing, the Veteran's representative 
requested that the issues of entitlement to service 
connection for a bilateral hearing loss disability and 
tinnitus be remanded in order to afford the Veteran with an 
additional VA examination.  See the hearing transcript, page 
13.  After having carefully considered the matter, and for 
reasons expressed immediately below, the Board agrees. 

The record reflects that the Veteran was provided with a VA 
audiological examination in May 2007.  In the examination 
report, the VA audiologist stated that "the Veteran's 
responses to pure tone and speech stimuli were inconsistent 
and unreliable."  It was also noted that "behavioral 
thresholds were not reliable indications of organic hearing 
[loss]."  The VA examiner further indicated that "these 
results SHOULD NOT be used for rating purposes"  (Emphasis 
as in original).  

With respect to the Veteran's tinnitus claim, the May 2007 VA 
examiner noted that the Veteran had left ear tinnitus.  
However, she later indicated that "there is no report of 
tinnitus currently or in the past . . .."  The examination 
report does not clarify this apparent contradiction. 

The record on appeal thus presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern whether 
the Veteran's tinnitus and bilateral hearing loss disability 
(if present) are related to his military service.  These 
questions must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should schedule the Veteran for an 
audiology examination.  The examiner 
should review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
hearing loss disability as defined by 
38 C.F.R. § 3.385 exists, and if so, 
whether this disability is at least as 
likely as not (a 50 percent probability or 
greater) related to the Veteran's military 
service.  The examiner should also opine 
as to whether the Veteran's tinnitus is at 
least as likely as not related to his 
military service.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


